                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     INDEPENDENT ELECTRIC SUPPLY                          Case No. 4:18-cv-01435-KAW
                                         INC.,
                                   8                                                          ORDER CONTINUING CASE
                                                         Plaintiff,                           MANAGEMENT CONFERENCE;
                                   9                                                          ORDER REQUIRING JOINT STATUS
                                                  v.                                          REPORT
                                  10
                                         SOLAR INSTALLS, INC., et al.,                        Re: Dkt. No. 74
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Upon review of the parties’ joint case management statement, the case management

                                  14   conference scheduled for August 21, 2019 is continued to September 24, 2019 at 1:30 p.m. in

                                  15   Courtroom 4, U.S. District Court, 1301 Clay Street, Oakland, California. The joint case

                                  16   management statement is due by September 17, 2019.

                                  17           Additionally, the parties are ordered to file a joint status report on or before September 3,

                                  18   2019 informing the undersigned as to when they expect David Southam to confirm his approval of

                                  19   the pending settlement. Should Mr. Southam’s approval be obtained prior to September 3, the

                                  20   parties may file a notice of settlement in lieu of a joint status report.

                                  21           IT IS SO ORDERED.

                                  22   Dated: August 19, 2019
                                                                                               __________________________________
                                  23                                                           KANDIS A. WESTMORE
                                  24                                                           United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
